Citation Nr: 0636106	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle injury.

2.  Entitlement to service connection for a left heel spur. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The claimant served on active duty for training from February 
2002 to June 2002.  

This mater comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for a right 
ankle disorder and left heel spur.  Subsequent to September 
2005 Board remand, the case was remanded to the VA Appeals 
Management Center (AMC) for further development.  In April 
2006, the RO issued a Supplemental Statement of the Case 
denying service connection for residuals of right ankle 
injury. 

The issue of service connection for a left heel spur is 
addressed in the remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDING OF FACT

The claimant's residuals of a right ankle injury, to include 
calcific Achilles tendonitis and right heel spur, are not 
related to service.


CONCLUSION OF LAW

The claimant's residuals of a right ankle injury were not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The claimant asserts that he developed a right ankle 
condition during service.  Service medical records reveal a 
normal musculoskeletal system at induction in February 2001.  
The claimant did not complain of bone, joint, or other 
deformity or foot trouble on his February 2001 personal 
report of medical history.  He sought treatment for a 
sprained ankle and a sore heel in June 2002.  The claimant 
was advised to wear running shoes and use ice on the affected 
area.  A June 2002 physical profile restricted the claimant 
from running, marching, jumping, and standing more than 
thirty minutes.  

The claimant underwent a VA examination of his feet in 
November 2002.  He reported twisting his right ankle during 
service.   He complained of daily pain alleviated by ice, 
medication, and orthotic shoe inserts.  The examiner observed 
no objective evidence of painful motion, swelling, 
instability, weakness, or tenderness in either ankle.  
Moderate tenderness to palpation of the right ankle lateral 
malleolus was observed.  The claimant's gait was normal, and 
he was able to stand, squat, perform supination and 
pronation, and rise onto his toes and heels without 
difficulty.  X-rays revealed right heel spur formation and a 
hallux valgus deformity of the right foot.  No other 
deformities were noted.  

The claimant underwent a VA examination of his feet in April 
2006.  He complained of right ankle pain around the joint 
without radiation.  He reported exacerbations of his symptoms 
when running, and walking or standing for prolonged periods.  
His symptoms are partially alleviated by medication, ice, and 
analgesic ointments.  Pain on motion was observed, although 
the claimant did not demonstrate additional limitation of 
motion on repetitive motion.  X-rays revealed a right 
calcaneal spur and right Achilles tendon calcific tendinitis.  

After review of the claimant's medical history, the examiner 
concluded that his right ankle disability was not likely 
related to service.  The examiner explained that the 
claimant's heel spur was caused by degenerative joint 
disease, which did not develop during his brief period of 
active duty for service.  The examiner concluded that the 
claimant's disability is a natural result of aging.  

In light of the evidence of record, it is clear the claimant 
is not entitled to service connection for residuals of right 
ankle injury, to include either right heel spur or Achilles 
tendon calcific tendinitis.  Although the claimant sought 
treatment for a sprained ankle during in service, the 
evidence indicates this condition was acute and transitory.  
At separation from service, the claimant's feet and ankles 
were examined and no conditions were noted.  

An April 2006 VA examination reveals a diagnosis of right 
heel spur and Achilles tendon calcific tendinitis. After 
reviewing the claimant's in-service, private, and VA medical 
records, a VA examiner has concluded that that there is no 
nexus between the claimant's current disability and service.  
There is no competent opinion to the contrary.  The sincerity 
of the claimant's belief that his residuals of right ankle 
injury are related to service is not in question.  However, 
the preponderance of the evidence is against a grant of 
service connection; there is no doubt to be resolved; and 
service connection is not warranted. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Regarding VA's duty to inform the claimant of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated November 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the claimant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the claimant in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and VA treatment records, and provided the 
claimant VA examinations in November 2002 and April 2004.  
Subsequent to September 2005 Board remand, the Appeals 
Management Center requested that the claimant identify his 
private medical care providers and execute appropriate 
consent forms.  The claimant failed to respond to the 
September 2005 request for additional information.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for the residuals of a 
right ankle injury is denied.


REMAND

In September 2003 the RO denied service connection for a 
right ankle disorder and a left heel spur.  A notice of 
disagreement was received in November 2003; however, the RO 
did not develop the issue of service connection for a left 
heel spur for appellate consideration.  In September 2005, 
the Board remanded this issue to the RO for issuance of a 
statement of the case. Manlincon v. West, 12 Vet. App. 238 
(1999).  The April 2006 supplemental statement of the case 
did not include the issue of service connection for a left 
heel spur.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order, and the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court. Id. Given those pronouncements, and the fact 
that the development sought by the Board has not been 
completed, another remand is required.  38 C.F.R. § 19.9.  

Accordingly, the case is REMANDED for the following action:

The RO should provide the claimant a 
statement of the case as to the issue of 
service connection for a left heel spur.  
The claimant should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the issue should not be 
certified to the Board.  If so filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence 
and/or argument during the appropriate time frame.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 



Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


